                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

ELIZABETH FURCINITO, and                                )
MIRIAM BARNICLE,                                        )
                                                        )
                              Plaintiffs,               )
                                                        )
                         v.                             )    No. 1:21-cv-01661-TWP-DLP
                                                        )
HERFF JONES, LLC,                                       )
                                                        )
                              Defendant.                )

                                   ENTRY ON JURISDICTION

       It has come to the Court's attention that the Plaintiffs’ Amended Class Action Complaint

fails to allege all of the facts necessary to determine whether this Court has subject matter

jurisdiction over this case. The Amended Class Action Complaint alleges that this Court has

jurisdiction based upon diversity of citizenship. However, the Amended Class Action Complaint

fails to sufficiently allege the citizenship of the Defendant. Citizenship is the operative

consideration for jurisdictional purposes. See Meyerson v. Harrah's East Chicago Casino, 299

F.3d 616, 617 (7th Cir. 2002) ("residence and citizenship are not synonyms and it is the latter that

matters for purposes of the diversity jurisdiction").

       The citizenship of a corporation is "both the state of incorporation and the state in which

the corporation has its principal place of business." Westfield Ins. Co. v. Kuhns, 2011 U.S. Dist.

LEXIS 138262, at *3 (S.D. Ind. Nov. 30, 2011). Thus, the complaint must allege both the state of

incorporation and the state of the party's principal place of business. Illinois v. Kerr-McGee

Chemical Corp., 677 F.2d 571, 578 n.13 (7th Cir. 1982). However, "[f]or diversity jurisdiction

purposes, the citizenship of an LLC is the citizenship of each of its members." Thomas v.

Guardsmark, LLC, 487 F.3d 531, 534 (7th Cir. 2007). "Consequently, an LLC's jurisdictional
statement must identify the citizenship of each of its members as of the date the complaint or notice

of removal was filed, and, if those members have members, the citizenship of those members as

well." Id.

        The Amended Class Action Complaint alleges, "Defendant Herff Jones, LLC is a citizen

of Indiana. It is a Limited Liability Company that maintains its principal place of business at 4625

West 62nd Street, Indianapolis, Indiana, 46268. Herff Jones is a brand or subsidiary of Bain

Capital-owned Varsity Brands." (Filing No. 12 at 7.) This allegation is insufficient to allege

Defendant's citizenship to allow the Court to determine whether diversity jurisdiction exists

because it appears that Defendant is an LLC, and the allegation fails to state the LLC Defendant's

members and their citizenship.

        As the party asking this Court to invoke its jurisdiction, Plaintiffs must properly allege the

citizenship of each of the parties to establish subject matter jurisdiction. See Schur v. L.A. Weight

Loss Ctrs., Inc., 577 F.3d 752, 758 (7th Cir. 2009); Doe v. Allied-Signal, Inc., 985 F.2d 908, 911

(7th Cir. 1993). Therefore, the Plaintiffs are ORDERED to file a Supplemental Jurisdictional

Statement that establishes the Court's jurisdiction over this case. This statement should specifically

identify the members of the Defendant and their citizenship. This jurisdictional statement is due

fourteen (14) days from the date of this Entry.

        SO ORDERED.



       Date:    7/12/2021




                                                  2
Distribution:

Irwin B. Levin
COHEN & MALAD LLP
ilevin@cohenandmalad.com

Natalie Ann Lyons
COHEN & MALAD LLP
nlyons@cohenandmalad.com

Richard E. Shevitz
COHEN & MALAD LLP
rshevitz@cohenandmalad.com

Todd G. Vare
BARNES & THORNBURG, LLP (Indianapolis)
todd.vare@btlaw.com




                                     3
